*317Dissenting Opinion by
Judge Palladino:
I respectfully dissent. Petitioner asserts the referee ignored the language of 306(c)(14) of The Pennsylvania Workmens Compensation Act1 (Act): “The loss of the first phalange of the thumb shall be considered the loss of the thumb. The loss of a substantial part of the first phalange of the thumb shall be considered the loss of one-half of the thumb.” I do not believe the referees decision is contrary to the quoted statute, and I would, therefore, affirm.
In Burkey v. Workmen's Compensation Appeal Board (North American Rockwell), 80 Pa. Commonwealth Ct. 540, 471 A.2d 1325 (1984), this court interpreted Section 306(c)(24) of the Act to mean that “if a bodily part or a portion of it becomes useless, the statute treats it as though it were physically missing.” Id. at 544, 471 A.2d at 1327. More importantly, that case held that “loss of function is compensable under Section 306 only if it rises to the level of loss of use for all practical intents and purposes.” Id. at 546, 471 A.2d at 1328.
In the present case, the medical testimony as to loss of use was conflicting, and the referee resolved conflicts in favor of Employers witness. Thus, the referee concluded that Petitioner had not, in fact, lost the use of his thumb for all practical intents and purposes. The majority states that this was an error of law because of the language of Section 306(c). I cannot agree. Loss of use is a question of fact for the referee. Gindy Manufacturing Co. v. Workmen's Compensation Appeal Board, 32 Pa. Commonwealth Ct. 128, 378 A.2d 492 (1977). The language of Section 306(c) is not intended by the legislature to restrict the role of the referee as fact finder. The *318referee found that Petitioner has not suffered loss of use for all practical intents and purposes. Accordingly, I would affirm.

 Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §513.